Citation Nr: 0525329	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-24 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left 
middle finger injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from September 1950 
to September 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Philadelphia, Pennsylvania, Regional Office 
(RO).

The veteran and his spouse testified before the undersigned 
at the RO in August 2005. A copy of the transcript is 
associated with the claims file.

In September 2005, the undersigned granted the veteran's 
motion to have his case advanced on the Board's docket.


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, the 
veteran injured his left middle finger during service and he 
continues to experience residual impairment from it.  


CONCLUSION OF LAW

A left middle finger injury was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 
3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).  

The veteran contends that he crushed his left middle finger 
during service.  The veteran and his spouse testified before 
the undersigned in August 2005 that he has experienced 
residual impairment of his left middle finger since service.  
He provided photographs of himself during service, which 
depict him, apparently on different days, with a large 
bandage over his left middle finger.  His spouse provided 
copies of letters she received from the veteran during that 
period in which he told her about his injured middle left 
finger.

The service medical records are negative for complaints or 
treatment for this injury. 

The post-service medical evidence is predominantly not 
relevant with respect to treatment for the left middle 
finger.  Nevertheless, in an October 1989, "V.L.F.", M.D., 
noted that the veteran had numbness in the last three fingers 
of the left hand.

When viewed in the light most favorable to the veteran, the 
Board finds the photographs and letters, dated while the 
veteran was in service, corroborate the testimony provided by 
the veteran and his spouse.  The Board finds that, based on 
this evidence, the veteran injured his left middle finger 
during service.  

The Board finds that the veteran is competent to state that 
his left middle finger has bothered him since the injury 
during service, and it caused a deformity to the left middle 
finger, as well as the finger nail. 

The veteran explained that he has experience pain in the left 
middle finger. Furthermore, the veteran's spouse has known 
the veteran since the time of the injury and has testified 
that she has observed how the middle left finger injury has 
bothered the veteran over the years.

The Board finds that, overall, the foregoing evidence is 
sufficiently consistent and satisfies the requirement of a 
medical nexus.  To remand this issue for a medical opinion 
would cause undue delay in reaching a decision in this case.

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 
3007(b) [now 38 U.S.C.A. § 5107(b)], a 
veteran is entitled to the "benefit of 
the doubt" when there is an approximate 
balance of positive and negative 
evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  

This burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

When, after consideration of all evidence 
and material of record in this case 
before the Department with respect to 
benefits under laws administered by the 
Secretary, there is an approximate 
balance of positive and negative evidence 
regarding the merits of an issue material 
to the determination in the matter, the 
benefit of the doubt in resolving each 
such issue shall be given to the 
claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" is 
against the claim, the appellant loses and the benefit of the 
doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  
"

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that all elements necessary for establishing 
service connection for residuals of a left middle finger 
injury are satisfied.  See 38 U.S.C.A. § 5107(b) (West 2002).  
In making this determination, the Board does not imply that 
all of the veteran's described symptoms are considered a 
residual of the left middle finger injury.  

The Board does not judge on the extent of the disorder or how 
any residual of the left middle finger injury affects the 
veteran at this time.  The sole issue before the Board is 
whether the veteran has the residuals of a left middle finger 
injury and if this condition is related to service.  This is 
the sole issue that the Board will address at this time.    

ORDER

Service connection for residuals of a left middle finger 
injury is granted, subject to the laws and regulations 
governing the award of monetary benefits.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


